AO470    (Rev. 01/09) Order Scheduling a Detention Hearing



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                             District of Alaska

         UNITED STATES OF AMERICA                                    )
                                                                     )         Case Number: 3:20-mj-00289-MMS
                               vs.                                   )
                                                                     )
                  SONG GUO ZHENG                                     )


    ORDER OF TEMPORARY DETENTION AND SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows.


Place: Anchorage, Alaska                                                 Courtroom No.:     Remote Proceedings

                                                                         Date and Time:     5/28/2020 12:00:00 PM


        IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.




Date: 5/26/2020


                                                                                          /s/ Matthew M. Scoble
                                                                                              Judge’s signature



                                                                             Matthew M. Scoble, United States Magistrate Judge
                                                                                          Printed name and title




                  Case 3:20-mj-00289-MMS Document 7 Filed 05/26/20 Page 1 of 1
